sours exempt and department of the treasury internal_revenue_service washington d c feb uniform issue list tep rat krekrekrerekrkrerereeke kekkkekakkeerekeekrra kekkerekkekekrerekkeree legend taxpayer a kekkkekkkerekrereekk hekrkekeeakerereere plan xx - hhrkkekkkrraeereaeeree state a account b amount d amount e amount f date date hrekkerkererererer rrkkerrerererereee heakkkkerkeeerkeeerk hekkkrerereerer re err kia krekeeeerkr hekkkerererrer erik krekkeekkkkk ree keakkkhkrkiakrkerere kerr ree rk _ - date correspondence dated october and and date in which this is in response to a ruling_request dated date as supplemented by dea r rrkekkkekkkek cic ckk you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested __ represents that upon termination of employment he received taxpayer a age from plan x a check dated date in the amount of amount d and a second check dated date in the amount of amount e for a total_distribution of amount f from pian x amounts d and e were deposited into account b a non-ira account on date and remain in account b - taxpayer a asserts that his failure to accomplish rollovers of amounts d and e within the 60-day period prescribed by sec_402 was due to the serious and ongoing nature of an illness impacting an immediate_family member's health and military commitments and obligations from having been called to active military duty during the 60-day rollover period applicable to the distribution of amount d as well as amount e taxpayer a asserts that he was totally overwhelmed with providing care for a child afflicted with a serious illness while fulfilling his military commitments at the same time taxpayer a represents that at the time the distributions of amounts d and e were made from plan x he had been called into military service on a full-time basis as the officer in charge of a highly trained and specialized response unit operated by the state a army national guard taxpayer a further represents that the very stressful nature of his military job when coupled with the added pressure of dealing with his child’s illness and rehabilitative care resulted in him being unable to follow up in a timely manner on a discussion he had with his financial advisor on or about date who had recommended that he invest the distributions from plan x amounts d and e in a specific ira based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement contained in code sec_402 with respect to the distributions of amounts d and e sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the internal_revenue_service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that his failure to roll over amounts d and e within the requisite 60-day period was caused by his total preoccupation with the serious illness afflicting his child and military commitments therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts d and e from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute no more than amount f amount d plus amount e into a rollover ra or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 if you wish to inquire about this ruling please contact hhrkrkkkkeeeeerkreere eker eker eker rreker keke reeaeeer eere sincerely cubler a unies carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
